                   Case 2:19-cv-01850-BJR Document 28 Filed 10/05/20 Page 1 of 3




 1                                                          HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9

10   JESSICA BARRETT,                                    No. 2:19-cv-01850 BJR

11                          Plaintiff,                   JOINT STIPULATION
                                                         TO TAKE CERTAIN DEPOSITIONS
12            v.                                         AFTER THE CLOSE OF DISCOVERY

13   TIDERIP, LLC d/b/a SKAGIT ARMS, a
     Washington corporation, and ANTHON
14   STEEN and his marital community, an
     individual,
15
                            Defendants.
16

17
              Pursuant to Federal Rule of Civil Procedure 29, it is hereby stipulated and agreed to by
18

19   and between Plaintiff Jessica Barrett and Defendants Tiderip, LLC (d/b/a Skagit Arms) and

20   Anthon Steen (collectively, “the Parties”), as follows:

21            1.       On November 14, 2019, Plaintiff filed her Complaint for Damages in the United
22   States District Court for the Western District of Washington at Seattle.
23
              2.       On February 25, 2020, the Court entered an order setting trial dates and related
24
     dates. Pursuant to the Court’s order, the discovery cutoff date was set for September 2, 2020.
25

26

     JOINT STIPULATION            TO TAKE CERTAIN
     DEPOSITIONS AFTER THE CLOSE OF DISCOVERY (2:19-
     cv-01850 BJR) - 1                                                                STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     108240350.1 0071579-00001                                                     Telephone (206) 624-0900
                   Case 2:19-cv-01850-BJR Document 28 Filed 10/05/20 Page 2 of 3




 1            3.       On August 20, 2020, the Court entered an order granting the parties’ joint
 2   stipulation to extend the discovery cutoff and dispositive motions deadline so that the parties
 3
     could engage in mediation. Accordingly, the discovery cutoff for this matter was set for October
 4
     14, 2020.
 5
              4.       The parties have continued to engage in discovery, including the production of
 6

 7   documents and third-party discovery. The parties have noticed the taking of approximately five

 8   depositions between them. In order to limit the time and resources exhausted in litigating this

 9   matter, the parties agreed to delay taking depositions pending mediation.
10            5.       The parties have made good faith efforts to schedule a prompt mediation. Despite
11
     the parties’ diligence, delays have occurred. The parties have conferred and intend to engage in
12
     mediation on or about November 10, 2020.
13
              6.       In the event mediation is unsuccessful, the parties intend to take each of the
14

15   noticed depositions during the week of November 16, 2020.

16            7.       The parties request that the court allow the depositions to be taken after the close

17   of discovery. Permitting these depositions after October 14, 2020, will not affect any of the
18
     remaining dates from the Court’s August 20, 2020 order.
19
              For the above-stated reasons, the Parties hereby stipulate and agree, subject to Court
20
     approval, to permit the taking of depositions after the close of discovery as described above.
21

22

23

24

25

26

     JOINT STIPULATION           TO TAKE CERTAIN
     DEPOSITIONS AFTER THE CLOSE OF DISCOVERY (2:19-
     cv-01850 BJR) - 2                                                                  STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     108240350.1 0071579-00001                                                       Telephone (206) 624-0900
                 Case 2:19-cv-01850-BJR Document 28 Filed 10/05/20 Page 3 of 3




 1   IT IS SO STIPULATED this 2nd day of October 2020.

 2

 3
                                            _s/ Robin Shishido_____________________
 4                                          Robin J. Shishido, WSBA No. 45926
                                            Jordan A. Taren, WSBA No. 50066
 5                                          Shishido Taren PLLC
                                            1001 Fourth Avenue, Suite 3200
 6                                          Seattle, WA 98104
 7                                          Telephone: (206) 684-9320
                                            Email: rshishido@shishidotaren.com
 8                                          jtaren@shishidotaren.com

 9
                                            Attorneys for Plaintiff
10

11
                                              s/ Rachel Herrington____________
12                                          Timothy J. O’Connell, WSBA No. 15372
                                            Rachel Herrington, WSBA No. 53255
13                                          600 University Street, Suite 3600
                                            Seattle, WA 98101
14                                          Telephone: (206) 624-0900
                                            Facsimile: (206) 386-7500
15
                                            Email: tim.oconnell@stoel.com
16                                          rachel.herrington@stoel.com

17                                          Attorneys for Tiderip LLC
                                            And Anthon Steen
18

19

20
     PURSUANT TO STIPULATION, IT IS SO ORDERED
21
     Dated this 5th day of October, 2020
22

23                                          ______________________________________
24                                          THE HONORABLE BARBARA ROTHSTEIN
                                            U.S. District Court Judge
25

26

     JOINT STIPULATION           TO TAKE CERTAIN
     DEPOSITIONS AFTER THE CLOSE OF DISCOVERY (2:19-
     cv-01850 BJR) - 3                                                       STOEL RIVES LLP
                                                                                  ATTORNEYS
                                                             600 University Street, Suite 3600, Seattle, WA 98101
     108240350.1 0071579-00001                                            Telephone (206) 624-0900
